EXHIBIT 10-AAhh

 

FIRST AMENDMENT TO

TRADE RECEIVABLES PURCHASE FACILITY AGREEMENT

 

THIS FIRST AMENDMENT TO TRADE RECEIVABLES PURCHASE FACILITY AGREEMENT (this
“Amendment”), is made and entered into as of September 12, 2005, by and between
TECH DATA CORPORATION, a Florida corporation (referred to herein as “the
Company”) and SUNTRUST BANK, a Georgia banking corporation (referred to herein
as “SunTrust”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and SunTrust are parties to a certain Trade Receivables
Purchase Facility Agreement dated as of May 26, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Facility Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Facility Agreement);

 

WHEREAS, the Company has requested that SunTrust amend certain provisions of the
Facility Agreement, and subject to the terms and conditions hereof, SunTrust is
willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Company and SunTrust agree as follows:

 

1. Amendments.

 

(a) The existing Section 1 of the Facility Agreement is hereby amended by
replacing the existing definition of “Control Agreement” with the following
definition and by adding the following new definition for “SunTrust Proceeds
Investment Account” in its respective alphabetical order:

 

““Control Agreement” shall mean a deposit account control agreement, a blocked
account agreement, or an investment account control agreement, in form and
substance satisfactory to SunTrust with respect to each SunTrust Deposit Account
and each SunTrust Proceeds Investment Account by and among SunTrust, each
Company, and the financial institution or securities intermediary with which
each SunTrust Deposit Account or SunTrust Proceeds Investment Account is
maintained.

 

“SunTrust Proceeds Investment Account” shall refer, individually and
collectively, to any investment account established for the purpose of investing
proceeds of Receivables, which is approved by SunTrust in writing in advance and
which is subject to a Control Agreement.”

 

(b) The existing third sentence of Section 2.1 of the Facility Agreement is
hereby amended by replacing such sentence in its entirety with the following:

 

“The aggregate amount of Purchased Receivables from all of the Companies which
are outstanding at any given time shall not exceed Two Hundred Million Dollars
($200,000,000.00) except as otherwise agreed by SunTrust in its sole
discretion.”

 

(c) The Facility Agreement is hereby further amended by adding a new Section 18
entitled “SunTrust Proceeds Investment Accounts” as follows:

 

“Section 18. SunTrust Proceeds Investment Accounts. Any Company may establish a
SunTrust Proceeds Investment Account with a securities intermediary acceptable
to SunTrust for the purpose of investing proceeds of Receivables subject to the
terms of this Section 18. The Servicer may transfer funds directly from the
SunTrust Deposit Account to the SunTrust



--------------------------------------------------------------------------------

Proceeds Investment Account at any time and from time to time, subject to the
provisions of the Control Agreement with respect to such SunTrust Deposit
Account; provided, however that neither the Servicer nor any Company shall at
any time deliver or permit to be delivered any funds or other items to any
SunTrust Investment Account which are not delivered as a direct transfer from
the SunTrust Deposit Account and which do not constitute identifiable proceeds
of Purchased Receivables or identifiable proceeds of other Receivables in which
SunTrust has a security interest. The funds held in the SunTrust Proceeds
Investment Account may not be invested in any investments which have not been
approved in advance in writing by SunTrust. All dividends, interest income and
other investment return on the funds from time to time held in the SunTrust
Proceeds Investment Account shall be and are hereby assigned by SunTrust to the
Servicer and shall be paid to the Servicer as additional consideration for its
performance of its duties as Servicer. Servicer agrees that it will report all
such amounts as its income and be responsible for paying all income and other
taxes in respect thereof and shall reimburse SunTrust for any losses occurring
with respect to such investments to the extent such losses result in a reduction
in principal or other original investment amounts. Amounts shall be payable to
the Servicer from time to time upon receipt and review by SunTrust and the
Servicer of the applicable periodic statements for the SunTrust Proceeds
Investment Account following the actual crediting of such amounts to the
SunTrust Proceeds Investment Account.”

 

(d) The existing Section 8.3 of the Facility Agreement is hereby amended by
replacing clauses (C) and (iv) of Section 8.3, respectively, with the following:

 

“(C) all SunTrust Deposit Accounts and all SunTrust Proceeds Investment
Accounts, and all deposits, funds, financial assets, and investment property
deposited to, held in or credited thereto;”

 

“(iv) any SunTrust Deposit Account and any SunTrust Proceeds Investment
Account;”

 

(e) The existing Schedule 1 “Purchase Dates and Settlement Dates” is hereby
amended by replacing such schedule in its entirety with the Schedule 1 attached
hereto.

 

2. Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
SunTrust hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Company shall have no rights under this Amendment,
until SunTrust shall have received (i) executed counterparts to this Amendment
from the Company, (ii) a certificate of the Company, dated as of the date
hereof, signed by the Secretary or Assistant Secretary of the Company,
(a) certifying as to names and true signatures of the officers of the Company
authorized to execute and deliver this Amendment, (b) certifying that the
Company’s articles of incorporation and bylaws delivered to SunTrust on May 26,
2005, have not been amended or modified and are in full force and effect as of
the date hereof, or if so amended or modified, attaching a copy of all such
amendments or modifications, and (c) certifying true and correct copies of the
action taken by the respective Board of Directors of the Company authorizing the
Company’s execution, delivery and performance of this Amendment; (iii) a
certificate of the Secretary of State of the State of Florida as to the valid
existence and good standing of the Company as a Florida corporation; and (iv) a
certificate of an authorized financial officer of the Company certifying that on
the date hereof all representations and warranties set forth in this Amendment
and in the Facility Agreement are true and correct in all material respects and
that no Event of Default has occurred and is continuing.

 

3. Representations and Warranties. To induce SunTrust to enter into this
Amendment, the Company hereby represents and warrants to SunTrust that:

 

(a) The Company has all power and authority to execute and deliver this
Amendment, to perform fully its obligations hereunder, and to consummate the
transactions contemplated hereunder. This Amendment constitutes a legal, valid
and binding obligation of the Company enforceable in accordance with its terms,
subject to the Bankruptcy Exception as to enforceability; and

 

(b) After giving effect to this Amendment, the representations and warranties
contained in the Facility Agreement are true and correct in all material
respects as of the date hereof, and no Event of Default has occurred and is
continuing as of the date hereof.



--------------------------------------------------------------------------------

4. Acknowledgment. The Company hereby acknowledges that, as of the date hereof,
the security interests and liens granted to SunTrust under Section 8.3 of the
Facility Agreement are in full force and effect, are properly perfected and are
enforceable in accordance with the terms of the Facility Agreement; provided,
however, that the foregoing acknowledgement shall not change the intent of the
Company and SunTrust that the Transactions shall constitute a purchase and sale
of the Purchased Receivables and other Purchased Assets and not lending
transactions.

 

5. Effect of Amendment. Except as set forth expressly herein, all terms of the
Facility Agreement, as amended hereby, shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of the Company to SunTrust. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of SunTrust under the Facility
Agreement, nor constitute a waiver of any provision of the Facility Agreement.

 

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 

7. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Facility Agreement or an accord and
satisfaction in regard thereto.

 

8. Costs and Expenses. The Company agrees to pay on demand all costs and
expenses of SunTrust in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for SunTrust with respect thereto.

 

9. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.

 

10. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

11. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

[Signatures appear on the following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

TECH DATA CORPORATION   SUNTRUST BANK By:  

/s/ Jeffery P. Howells

--------------------------------------------------------------------------------

  By:  

/s/ Peter J. Loescher

--------------------------------------------------------------------------------

Name:   Jeffery P. Howells   Name:   Peter J. Loescher Title:  

Executive Vice President

and Chief Financial Officer

  Title:   Director         By:  

/s/ J. Dev Maguire

--------------------------------------------------------------------------------

        Name:   J. Dev Maguire         Title:   Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT]



--------------------------------------------------------------------------------

Schedule 1

 

Purchase Dates and Settlement Dates

 

TECH DATA CORPORATION

RECEIVABLE SALE CUT OFF SCHEDULE

(Amended)

 

First Invoice Date

--------------------------------------------------------------------------------

 

Last Invoice Date

--------------------------------------------------------------------------------

 

Report Due Date

--------------------------------------------------------------------------------

 

Purchase Date and

Settlement Date

--------------------------------------------------------------------------------

    5/26/2005   5/27/2005   5/31/2005

5/27/2005

  6/27/2005   6/28/2005   6/30/2005

6/28/2005

  7/25/2005   7/26/2005   7/28/2005

7/26/2005

  8/17/2005   8/29/2005   8/31/2005

8/18/2005

  9/9/2005   9/12/2005   9/14/2005

9/10/2005

  9/27/2005   9/28/2005   9/30/2005

9/28/2005

  10/11/2005   10/12/2005   10/14/2005

10/12/2005

  10/25/2005   10/26/2005   10/28/2005

10/26/2005

  11/11/2005   11/14/2005   11/16/2005

11/14/2005

  11/25/2005   11/28/2005   11/30/2005

11/28/2005

  12/9/2005   12/12/2005   12/14/2005

12/12/2005

  12/27/2005   12/28/2005   12/30/2005

12/28/2005

  1/10/2006   1/11/2006   1/13/2006

1/11/2006

  1/25/2006   1/26/2006   1/30/2006

1/26/2006

  2/10/2006   2/13/2006   2/15/2006

2/13/2006

  2/23/2006   2/24/2006   2/28/2006

2/24/2006

  3/10/2006   3/13/2006   3/15/2006

3/13/2006

  3/28/2006   3/29/2006   3/31/2006

3/29/2006

  4/9/2006   4/12/2006   4/14/2006

4/12/2006

  4/25/2006   4/26/2006   4/28/2006